Case 2:17-cv-02192-VAP-AGR Document 30 Filed 12/14/18 Page 1 of 2 Page ID #:310



   1   Stuart M. Price (SNB: 150439)
       PRICE LAW GROUP, APC
   2
       6345 Balboa Blvd., Suite 247
   3   Encino, CA 91316
       P: 818-600-5564
   4   stuart@pricelawgroup.com
   5   Attorneys for Plaintiff,
       Arlene Fisher
   6
   7                              UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9   ARLENE FISHER,                                 Case No.: 2:17-cv-02192-VAP-AGR
  10
                     Plaintiff,                       STIPULATION FOR DISMISSAL
  11          vs.                                     WITH PREJUDICE
  12   SYNCHRONY BANK, et al.

  13                 Defendants.

  14          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Arlene Fisher and
  15   Defendants Synchrony Bank (“Synchrony”) and Allied Interstate, LLC (“Allied”), by and
  16   through undersigned counsel, hereby stipulate that this action and all claims and defenses
  17   asserted therein be dismissed with prejudice as to Synchrony and Allied. The parties have
  18   further stipulated that each party shall bear their own attorneys’ fees, costs, and expenses.
  19          Respectfully submitted this 14th day of December 2018.
  20
  21   PRICE LAW GROUP, APC
                                                       REED SMITH, LLP
  22   By: /s/ Stuart M. Price                         By: /s/ Zachary C. Frampton
  23   Stuart M. Price (SNB: 150439)                   Zachary C. Frampton (SBN 303225)
       stuart@pricelawgroup.com                        355 South Grand Avenue, Suite 2900
  24                                                   Los Angeles, CA 90071-1514
       Attorneys for Plaintiff                         P: 213-457-8000
  25
       Arlene Fisher                                   zframpton@reedsmith.com
  26
                                                       Attorneys for Defendant
  27
                                                       Synchrony Bank
  28

                                                   -1-
Case 2:17-cv-02192-VAP-AGR Document 30 Filed 12/14/18 Page 2 of 2 Page ID #:311



   1                            ECF SIGNATURE CERTIFICATION
   2          Pursuant to Local Rule 5-4.3.4, I, Stuart Price, hereby certify that the content of
   3   this document is acceptable to Zachary C. Frampton, counsel for Defendant Synchrony
   4   Bank, and I have obtained Mr. Frampton’s authorization to affix their electronic signature
   5   to this document.
   6
                                                         PRICE LAW GROUP, APC
   7
   8
                                                         /s/ Stuart M. Price
   9                                                     Stuart M. Price

  10
  11
  12                                CERTIFICATE OF SERVICE

  13
              I hereby certify that on December 14, 2018, I electronically filed the foregoing
  14
       with the Clerk of the Court using the ECF system, which will send notice of such filing to
  15
       all attorneys of record in this matter. Since none of the attorneys of record are non-ECF
  16
       participants, hard copies of the foregoing have not been provided via personal delivery or
  17
       by postal mail.
  18
  19
                                                         PRICE LAW GROUP, APC
  20
  21
                                                         /s/ Florence Lirato
  22                                                     Florence Lirato
  23
  24
  25
  26
  27
  28
                                                   -2-
